             Case 6:19-cv-00034-ADA Document 88 Filed 09/09/19 Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

DIAMONDBACK INDUSTRIES, INC.,                       §
                                                     §
Plaintiff,                                          §
                                                     §
                                                     §
                                                     §
REPEAT PRECISION, LLC; NCS                          §       CASE NO. 6:19-CV-00034-ADA
MULTISTAGE, LLC; NCS                                §
MULTISTAGE HOLDINGS, INC.;                          §
GARY MARTIN, GRANT MARTIN;                          §
and ROBERT NIPPER                                   §
                                                    §
Defendants.                                          §

                 DIAMONDBACK INDUSTRIES, INC.’S ANSWER TO
                DEFENDANT REPEAT PRECISION’S COUNTERCLAIM

        Plaintiff/Counter-Defendant Diamondback Industries, Inc. (“Diamondback”) hereby

answers the counterclaim of Defendant/Counter-Plaintiff Repeat Precision, LLC (“Repeat

Precision” or “RP”) contained in Defendants’ Joint Original Answer and Affirmative Defenses to

Diamondback’s Second Amended Complaint (Dkt. 73) as follows:

                    Preliminary Statement and Brief Procedural Background

        On February 4, 2019, Repeat Precision asserted numerous claims against Diamondback,

including claims for both tortious interference with existing business relationships and tortious

interference with prospective business relationships. Case No. 6:19-cv-00036-ADA (now

consolidated with the above-styled “00034” matter), Dkt. 1 at 33-36 (¶¶ 135-149). In those

allegations, Repeat Precision complained, in more general terms, about much of the same conduct

it now alleges in its “new” counterclaim. For example, in its Original Complaint, RP specifically

complained and alleged that “[u]pon information and belief, Diamondback has actually interfered

with, or at least attempted to interfere with, [multiple] Repeat Precision customer relationships.”


DIAMONDBACK INDUSTRIES, INC.’S ANSWER TO REPEAT PRECISION’S “NEW” COUNTERCLAIM             PAGE 1
         Case 6:19-cv-00034-ADA Document 88 Filed 09/09/19 Page 2 of 12




Case No. 6:19-cv-00036-ADA, Dkt. 1 at 34 (¶ 139). RP specifically complained about

Diamondback’s alleged interference with “prospective customer relationships, even when those

relationships have not been memorialized in formal contracts.” Id. at 34-35 (¶ 144). RP further

complained that it “has many ongoing customer relationships” and “anticipated it would sell

additional disposable setting tools to its [unnamed/unidentified] prior customers, many of whom

have expressed an intent to continue purchasing disposable setting tools from Repeat Precision.”

Id. at 35 (¶ 145). And RP complained that it had “already lost sales of its disposable setting tools,

and will continue to lose sales until Diamondback’s conduct is stopped.” Id. at 36 (¶ 148).

       On February 25, 2019, after the Court had consolidated the two cases, Diamondback timely

filed an answer denying those allegations. Case No. 6:19-cv-00034-ADA, Dkt. 25 at 13-14 (¶¶

135-149) (denying allegations, while highlighting the fact that Repeat Precision had failed to

identify a so-called “Customer A” and explaining that “Diamondback lacks sufficient information

to confirm or deny the extent of RP’s customer relationships”).

       On April 5, 2019, the Court issued a Scheduling Order, setting a deadline of June 28, 2019,

for the parties to file any motions for leave to amend pleadings. Dkt. 42. The Court did not provide

any date or deadline by which the Parties were permitted to amend their pleadings without leave

of Court. See generally Dkt. 42.

       During a phone hearing on May 20, 2019, the Court granted Diamondback’s request for

leave of Court to file its Second Amended Complaint and directed Diamondback to file that

amended pleading by June 4, 2019. At the same time, the Court directed Defendants to file a

detailed answer by June 25, 2019. During a detailed discussion of those deadlines at the hearing,

Defendants did not request, and the Court did not grant, leave for Defendants to add new claims.

On June 4, 2019, Diamondback timely filed its Second Amended Complaint. Dkt. 61.




DIAMONDBACK INDUSTRIES, INC.’S ANSWER TO REPEAT PRECISION’S “NEW” COUNTERCLAIM                PAGE 2
         Case 6:19-cv-00034-ADA Document 88 Filed 09/09/19 Page 3 of 12




       By email of June 17, 2019, Gary Martin’s counsel requested, on behalf of all Defendants,

a two-week extension “to answer [Diamondback’s] 2nd Amended Complaint.” On that same day,

Diamondback’s counsel agreed to the request. On June 20, 2019, the Court entered an Agreed

Amended Scheduling Order, directing Defendants to “answer Plaintiff’s amended complaint” by

July 9, 2019, and extending the parties’ deadline for “motions to amend pleadings” until September

27, 2019. Dkt. 67.

       On July 9, 2019, Defendants filed their Answer. Dkt. 73. However, RP also asserted a claim

for tortious interference with prospective relationships – which appears to complain about the same

conduct cited in RP’s original claim for tortious interference with prospective relationships. More

specifically, RP’s July 9, 2019, pleading asserted a “counterclaim against Diamondback … for

tortious interference with prospective business relationships” in which it recited many of the same

facts recited in its original counterclaims for tortious interference -- now supplemented with

paraphrases (or, in some instances, distortions) of recent deposition testimony and a few additional

details. Compare RP’s original claim for tortious interference with prospective relationships (Case

No. 6:19-cv-00036-ADA, Dkt. 1 at ¶¶ 9-13, 27, 32, 135-149) with RP’s “new” claim for tortious

interference with prospective relationships (Case No. 6:19-cv-00034-ADA, Dkt. 73 at ¶¶ 1-6, 18-

24). RP filed this new counterclaim even though it (a) had already asserted two claims for tortious

interference, (b) did not obtain (or even request) leave of Court to add new claims, and (c) never

conferred with Diamondback about adding new claims.

       Out of an abundance of caution, Diamondback again denies that it tortiously interfered with

any of RP’s prospective relationships and reserves all rights to challenge the propriety of this

counterclaim.




DIAMONDBACK INDUSTRIES, INC.’S ANSWER TO REPEAT PRECISION’S “NEW” COUNTERCLAIM              PAGE 3
         Case 6:19-cv-00034-ADA Document 88 Filed 09/09/19 Page 4 of 12




                                Repeat Precision’s Counterclaim

       No response is required to the opening, unnumbered paragraph. To the extent necessary,

Diamondback admits that RP previously asserted claims against Diamondback and that it now

purports to assert an additional counterclaim. Otherwise, denied.


I.     Parties

       1.        Diamondback admits the allegations in paragraph 1.

       2.        Diamondback admits the allegations in paragraph 2.

II.    Jurisdiction and Venue

       3.        Diamondback admits the allegations in paragraph 3.

       4.        Diamondback admits the allegations in paragraph 4.

III.   Factual Background

       5.        Diamondback admits that it entered into a Patent License Agreement with RP on

March 16, 2018. Diamondback denies that RP acquired “the” exclusive right to do anything to the

exclusion of Diamondback. Diamondback admits that the agreement conveyed to RP certain rights

to the exclusion of other third parties. Diamondback admits that a copy of the agreement (not fully

executed) was attached as Exh. 4 to Diamondback’s Original Complaint. Diamondback lacks

knowledge or information sufficient to form a belief about the truth of RP’s allegations regarding

the timing of its efforts to create marketing materials. Diamondback admits that it may have

provided some feedback regarding some of those materials but denies that it reviewed, commented

on, or approved all such materials. Diamondback admits the remaining allegations of Paragraph 5.

       6.        Diamondback denies that the drafts of the agreement or the drafts of proposed

amendments thereto are relevant. Diamondback admits that the parties discussed, and ultimately

agreed to, an amended definition of Licensed Products that would have permitted RP to sell a



DIAMONDBACK INDUSTRIES, INC.’S ANSWER TO REPEAT PRECISION’S “NEW” COUNTERCLAIM             PAGE 4
         Case 6:19-cv-00034-ADA Document 88 Filed 09/09/19 Page 5 of 12




stand-alone disposable setting tool and agreed to language relating to a right of first refusal (see

Exh. 6 to Diamondback’s Original Complaint). Diamondback otherwise denies RP’s allegations

about and characterizations of the amended definition of Licensed Products and denies that the

Right of First Refusal is valid or enforceable, because that ROFR was previously terminated by

written agreement of the parties. Except as expressly admitted, denied.

       7.      Diamondback lacks knowledge or information sufficient to form a belief about the

truth of RP’s allegations in Paragraph 7. On that basis, denied.

       8.      Diamondback admits that it never entered into any sort of formal distribution

agreement with Hunting-Titan and never made any final decisions in that regard. Diamondback

also admits that Hunting-Titan does not purchase disposable setting tools from Diamondback.

Except as expressly admitted, denied.

       9.      Diamondback lacks knowledge or information sufficient to form a belief about the

truth of RP’s allegations in Paragraph 9. On that basis, denied. Further, based on RP’s own

pleadings (see, e.g., Paragraph 7), any such negotiations were ongoing before June 2018 – at least

back to May 2018.

       10.     Diamondback lacks knowledge or information sufficient to form a belief about the

truth of RP’s allegations in Paragraph 10. On that basis, denied.

       11.     Diamondback lacks knowledge or information sufficient to form a belief about the

truth of RP’s allegations in Paragraph 11. On that basis, denied. In fact, Diamondback’s

“knowledge and information” on this subject is complicated by the fact that various Defendants

provided contradictory information to Diamondback. For example, Gary Martin represented that

RP had a deal to sell 12,000 tools per month to Hunting-Titan, while Robert Nipper insisted that

RP did not have a deal with Hunting-Titan. Diamondback denies RP’s speculation about the




DIAMONDBACK INDUSTRIES, INC.’S ANSWER TO REPEAT PRECISION’S “NEW” COUNTERCLAIM              PAGE 5
         Case 6:19-cv-00034-ADA Document 88 Filed 09/09/19 Page 6 of 12




alleged “strong probability” regarding a potential business relationship and denies that it

“interfered” – tortiously or otherwise.

       12.      Diamondback denies the allegations in paragraph 12 of Repeat Precision’s

Counterclaim.

       13.      Diamondback denies the first allegation/sentence in paragraph 13 because it does

not specify a date or time period and because Diamondback certainly did not know all of the details

or the full extent of any communications between RP and Hunting-Titan. Diamondback admits

that in November or December 2018, it shared with Hunting-Titan some of the information

contained in its publicly available pleadings. Diamondback denies that it had the referenced mid-

August 2018 conversation with Hunting-Titan. To the extent Mr. Drury suggested otherwise in his

deposition, he apparently had his dates confused. Except as specifically admitted, Diamondback

denies the remaining allegations in paragraph 13.

       14.      Diamondback admits that it was engaged in good faith negotiations with NCS

during August 2018 and fully expected and hoped that Defendants were likewise acting in good

faith with respect to the potential acquisition of Diamondback. Diamondback further admits that

it accurately and truthfully conveyed its understanding about the limited extent to which Hunting-

Titan was intending to enter into the power charge business. Diamondback denies that it tried to

“spin” anything and denies the remaining allegations of paragraph 14.

       15.      Diamondback admits that it withheld some but not all of its trade secrets from the

Secure Data Room. Diamondback denies the remaining allegations of paragraph 15.

       16.      Diamondback denies the allegations of paragraph 16.




DIAMONDBACK INDUSTRIES, INC.’S ANSWER TO REPEAT PRECISION’S “NEW” COUNTERCLAIM             PAGE 6
         Case 6:19-cv-00034-ADA Document 88 Filed 09/09/19 Page 7 of 12




       17.     Diamondback admits that it was aware that RP had some communications at some

point in time with Schlumberger but denies that it was aware of the details or the extent of such

communications. Diamondback denies the remaining allegations of paragraph 17.


IV.    Counterclaim – Tortious Interference with Prospective Business Relationships

       18.     No answer is required. To the extent necessary, denied.

       19.     The allegations of paragraph 19 repeat or repackage the allegations of paragraphs

7-16. To that extent, see above answers to paragraphs 7-16, incorporated by referenced. Except as

expressly admitted, the allegations are denied.

       20.     Diamondback denies the allegations of paragraph 21.

       21.     Diamondback admits that Derrek Drury is authorized to act on behalf of

Diamondback. Except as expressly admitted, the allegations are denied.

       22.     Diamondback denies the allegations of paragraph 22.

       23.     Diamondback denies the allegations of paragraph 23.

       24.     Diamondback admits that RP is apparently seeking some unspecified amount of

damages. Except as expressly admitted, the allegations are denied.

       25.     Diamondback admits that it was aware that RP had some communications at some

point in time with Schlumberger but denies that it was aware of the details or the extent of such

communications. Diamondback denies the remaining allegations of paragraph 25.

                                    AFFIRMATIVE DEFENSES

       In addition to the denials set forth above, Diamondback asserts the following affirmative

defenses and reserves the right to assert additional affirmative defenses as they become known

through discovery in this matter.




DIAMONDBACK INDUSTRIES, INC.’S ANSWER TO REPEAT PRECISION’S “NEW” COUNTERCLAIM           PAGE 7
         Case 6:19-cv-00034-ADA Document 88 Filed 09/09/19 Page 8 of 12




       1.      RP’s counterclaims fail to state a claim against Diamondback upon which relief can

be granted.

       2.      RP’s counterclaims fail, in whole or in part, because RP assumed the risk of having

to compete against Diamondback when it failed to secure ownership or an assignment of

Diamondback’s intellectual property.

       3.      RP’s counterclaims fail, in whole or in part, because RP fails to identify any

independently tortious conduct or underlying tortious conduct.

       4.      RP’s counterclaims are barred, in whole or in part, by the equitable doctrines of

estoppel, waiver, acquiescence, and unclean hands.

       5.      RP’s counterclaims are barred, in whole or in part, by its own fraud.

       6.      RP’s counterclaims fail, in whole or in part, because Diamondback retained

substantial rights in and to the ‘035 Patent when it entered in to the Patent License and Amended

Patent License, including the right to practice its own patents and the right to compete in the

relevant market(s).

       7.      RP’s counterclaims are barred, in whole or in part, to the extent RP violated or was

in violation of any of its confidentiality obligations or other contractual obligations -- under the

Patent License, Amended Patent License, the LOI, or otherwise – by its dealings with Hunting-

Titan and/or Schlumberger or to the extent it failed to disclose such dealings in a manner required

by one or more of its contractual obligations or in a manner that was inconsistent with its

obligations to operate in good faith.

       8.      RP’s counterclaims are barred, in whole or in part, to the extent RP was conspiring

with one or more of the other defendants to defraud Diamondback (e.g., by using Diamondback’s




DIAMONDBACK INDUSTRIES, INC.’S ANSWER TO REPEAT PRECISION’S “NEW” COUNTERCLAIM              PAGE 8
          Case 6:19-cv-00034-ADA Document 88 Filed 09/09/19 Page 9 of 12




confidential, trade secret, or proprietary information to try to steal one of Diamondback’s best

customers).

       9.      RP’s counterclaims are barred, in whole or in part, because RP was acting in bad

faith by pursuing business opportunities with Hunting-Titan and/or Schlumberger in a manner that

was inconsistent with the parties’ agreements and/or inconsistent with their mutual intentions

under those agreements.

       10.     RP’s counterclaims are barred, in whole or in part, to the extent RP consented to

the conduct in question.

       11.     RP’s counterclaims are barred, in whole or in part, by the doctrines of justification

and excuse.

       12.     RP’s counterclaims are barred, in whole or in part, by RP’s own breach of the

parties’ various contracts.

       13.     RP’s counterclaims are barred, in whole or in part, by RP’s lack of injury and/or

damages.

       14.     To the extent the Patent License and/or the Amended Patent License are still valid

and enforceable (despite Diamondback’s claims that they are void, should be voided, have been

terminated, or should be terminated), RP’s counterclaims are barred, in whole or in part, and its

damages are limited, because of license language limiting damages and license language regarding

merger.

       15.     RP’s counterclaim is procedurally barred, in whole or in part, because it was filed

without leave of Court.




DIAMONDBACK INDUSTRIES, INC.’S ANSWER TO REPEAT PRECISION’S “NEW” COUNTERCLAIM              PAGE 9
        Case 6:19-cv-00034-ADA Document 88 Filed 09/09/19 Page 10 of 12




       16.     Diamondback further incorporates by reference all affirmative defenses included in

its previous answer to RP’s claim for tortious interference with prospective relationships. See Dkt.

25 at 15-17.

                                            PRAYER

       No answer is required to RP’s prayer. To the extent necessary, Diamondback denies the

allegations contained in RP’s prayer and denies that RP is entitled to any relief whatsoever.

Diamondback also requests such other relief as this Court may deem just and proper.




DIAMONDBACK INDUSTRIES, INC.’S ANSWER TO REPEAT PRECISION’S “NEW” COUNTERCLAIM              PAGE 10
           Case 6:19-cv-00034-ADA Document 88 Filed 09/09/19 Page 11 of 12




Dated: September 9, 2019                    Respectfully submitted,

                                             /s/ Decker A. Cammack
                                            Decker A. Cammack (Lead Counsel)
                                            Texas Bar No. 24036311
                                            dcammack@whitakerchalk.com

                                            David A. Skeels
                                            Texas Bar No. 24041925
                                            dskeels@whitakerchalk.com

                                            WHITAKER CHALK SWINDLE
                                              & SCHWARTZ PLLC
                                            301 Commerce Street, Suite 3500
                                            Fort Worth, Texas 76102
                                            Phone: (817) 878-0500
                                            Fax: (817) 878-0501

                                            J. Mitchell Little
                                            Texas Bar No. 24043788
                                            Mitch.little@solidcounsel.com

                                            SCHEEF & STONE, L.L.P.
                                            2600 Network Blvd., Ste. 400
                                            Frisco, Texas 75034
                                            Phone: (214) 472-2100
                                            Fax: (214) 472-2150

                                            John P. Palmer
                                            Texas Bar No. 15430600
                                            palmer@namanhowell.com
                                            NAMAN, HOWELL, SMITH & LEE, PLLC
                                            400 Austin Ave., Suite 800
                                            P.O. Box 1470
                                            Waco, Texas 76703
                                            Phone: (254) 755-4100
                                            Fax: (254) 754-6331
                                            Counsel for Diamondback Industries, Inc.




  DIAMONDBACK INDUSTRIES, INC.’S ANSWER TO REPEAT PRECISION’S “NEW” COUNTERCLAIM   PAGE 11
        Case 6:19-cv-00034-ADA Document 88 Filed 09/09/19 Page 12 of 12




                                 CERTIFICATE OF SERVICE


       I hereby certify that a true copy of this document is being served through e-filing and via
email on this 9th day of September, 2019 to all counsel who have appeared in this matter, including:

W. Scott Hastings
shastings@lockelord.com
LOCKE LORD LLP
2200 Ross Avenue, Suite 2800
Dallas, Texas 75201
(214) 740-8000 Telephone
(214) 740-8800 Facsimile
ATTORNEYS FOR REPEAT PRECISION, LLC

                                              /s/ Decker A. Cammack
                                              Decker A. Cammack




DM#418665




DIAMONDBACK INDUSTRIES, INC.’S ANSWER TO REPEAT PRECISION’S “NEW” COUNTERCLAIM              PAGE 12
